     

     
 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11       MARCO ANTONIO VILLAGRAN,            Case No. EDCV 16-2251 GW (SS)

12                      Petitioner,

13            v.                                     JUDGMENT

14       ROBERT W. FOX, Warden,

15                      Respondent.

16

17           Pursuant to the Court’s Order Accepting Findings, Conclusions

18   and Recommendations of United States Magistrate Judge,

19

20           IT IS HEREBY ADJUDGED that the above-captioned action is

21   dismissed with prejudice.

22

23   DATED: November 12, 2019

24                                           GEORGE H. WU
                                             UNITED STATES DISTRICT JUDGE
25

26

27

28
         
                                                                            

     
